On Petition For Rehearing
PER CURIAM.
Christina Buchholz conveyed real property to her son Frederick and he agreed that she should have it back if she survived him. The government appropriated the property and awarded compensation to Frederick. Frederick died and afterwards Christina died. Her legatees have recovered the amount of the government award, less certain credits, in this suit against his executors. His executors appeal.
Whether Christina and Frederick made a contract, if so whether they rescinded it, and other questions were in dispute. We think the District Court’s findings are supported by substantial evidence. We agree with the District Court that Christina’s claim to the land entitled her to the amount of its proceeds-, less credits that have been allowed, and she did not lose her claim by consenting that Frederick’s will be probated. The court allowed interest from one year after Frederick’s death. If there was error in this it was in appellants’ favor, for interest might have been allowed from the time of death. Drury v. Gorrell, 44 App.D.C. 518, 525, 533. We have considered and rejected appellants’ other contentions.
The petition for rehearing is denied.